El Juez Asociado SeñoR Wolf,
emitió la opinión del tribunal.
 El artículo- 350 del Código de Enjuiciamiento Criminal dispone:
“Se establece una apelación, presentando al secretario del tribu-mal en que estuviere archivada la sentencia o providencia apelada, el ■ escrito de apelación, con entrega de las copias correspondientes al abo-.gado de la parte contraria.”
El dejar una copia del escrito de apelación sobre el escrito-rio del fiscal, según lo jura el apelante, no es un cumplimiento ■de la ley. La entrega debe ser personal o debe demostrarse la imposibilidad de hacer una notificación así o en forma similar, .según provee el artículo 351 del citado código. Cuando se hace una notificación el apelante está obligado a demostrar ■esa notificación. Por tanto, El Pueblo de Puerto Pico está justificado al solicitar la desestimación.

Como los autos elevados a esta corte no demuestran que .se hiciera la debida notificación, y como la moción sobre ■■corrección de autos es inadecuada, debe desestimarse el ■recurso.